Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s)01/25/2021  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The application filed 01/25/2021 overcome the 112 rejection.

DETAILED ACTION
Claims 1-18 are pending for examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-13, 17 are rejected under 35 U.S.C. 103) as being unpatentable over Persson (US 2015/0293776 A1) in view of Hakan (US 2015/0293774 A1) further in view of MORIKI (US 2014/0359267 A1).
As to claim 1, Persson teaches the invention as claimed including a method for recovering from a hang in a virtualized accelerated processing device (“APD”), the method comprising:
scheduler 3) that is external to hypervisor, (Fig. 1) configured to support a first virtual machine associated with the current function (scheduler is configured to support VMs, paragraphs [46]-[52]), a first request to stop operations on the APD for a current function of the APD (the hypervisor can stop tasks submitted by one operating system currently running on the accelerator, paragraph [116]);
determining, by the virtualization schedule (scheduler 3) , that operations of the APD have not stopped after a timeout period has elapsed since issuing the first request to stop (hypervisor can also issue a "soft stop" command that (potentially) allows running tasks to be completed before the connection between the operating system and the accelerator is disabled… the hypervisor sets a (longer) time limit for the task to complete following a soft-stop command, and if the task is still running at the end of the time limit, in an embodiment the hypervisor is arranged to issue a "hard stop" command that will more quickly stop the tasks currently running on the accelerator; and, [120]);
responsive to the determining, issuing a first hang interrupt signal to a hypervisor ( 
If the pre-empted task does not complete within the time limit, the hypervisor 20 is arranged to terminate the task and thus the virtual machine connection forcefully”. The “If the pre-empted task does not complete within the time limit, the hypervisor 20 is arranged to terminate the task, paragraphs [183]-[184]; the hypervisor 20 is arranged to "hard" pre-empt the task running on the current connection (step 64, FIG. 6), paragraph [183]; If the pre-empted task does not complete within the time limit, the hypervisor 20 is arranged to terminate the task and thus the virtual machine connection forcefully; new virtual machine allocated to input/output interface), Fig. 6; paragraph [184]).
resetting the APD for the current function (the application 8 may be able to recover from the task being terminated, e.g. if it is possible to rerun the task owing to the lack of side effects of the task (this is often the case for graphics or image processing tasks). In any case, the result is that the input/output interface 16 is available for the different virtual machine 10 to be connected (step 62, FIG. 6), paragraph [184]; applications that are submitting multiple executable tasks to the accelerator via the plurality of input/output interfaces, paragraphs [48]-[50])in response to the first hang interrupt signal (as has been alluded to, in the set of embodiments in which the hypervisor is able to pre-empt or soft-stop tasks being run by one of the processors on the accelerator, in an embodiment the hypervisor is also arranged to save the state of the input/output interface (to which the operating system was connected) to memory, so that it can be restored and the tasks resumed at a later time… these pieces of information are characteristic of the state of the interface and as such allow the interrupted task to be resumed once the connection between the disconnected operating system and the accelerator has been restored via an input/output interface, paragraph [124]).

Persson does not explicitly teach receiving, from a handler executed by a virtualization driver in response to a notification from the hypervisor an instruction to reset the current function an instruction to reset the current function. However, Hakan  teaches in response to the  (The hypervisor 10 then assigns a particular virtual machine input/output interface (VMIF q) to the VM x (associated with driver) the VM x is started (step 30) and the host processor 13 for the VM x initialises the VMIF, paragraph [124] (step 28, FIG. 2), the VM x is started (step 30) the setting of this bit sends a signal from the accelerator 12 to the respective drivers of these virtual machines 4, 5 indicating that their respective registers 8 are to be read. By reading the bit that has been set in their respective registers 8, the previously connected virtual machines 4, 5 are thus informed that their respective input/output interfaces need to be re-initialized, paragraph [147]), an instruction to reset the current function (processor requesting the initialisation writes a set of initialisation parameters to the storage area, paragraph [50]); and
in response to the instruction to reset the current function, resetting, by the APD the current function (the initialisation process also comprises the step of the processor writing one or more initialisation parameters to the storage area. In an embodiment these initialisation parameters are determined by the processor requesting the initialisation of the input/output interface … In an embodiment the initialisation parameters include the type of interface to initialise. This step is carried out following the processor reading the accelerator's capability information from the storage area, and also in response to the second signal being sent from the accelerator to the processor. In an embodiment the initialisation parameters that are set are based on the read accelerator the third signal, to request that the accelerator configures the input/output interface, in an embodiment based on the initialisation parameters, paragraph [90]; On receiving the bit "0" signal, the accelerator 12 resets the virtual machine input/output interface to an initial safe state, paragraph [131]).

Persson and Hankan do not explicitly teach wherein the hypervisor forwards the first hang interrupt signal to a virtualization driver, wherein the handler is executed by a virtualization driver in response to receiving the first hang interrupt signal. However, Morrrus teaches wherein the hypervisor forwards the first hang interrupt signal to a virtualization driver, wherein the handler is executed by a virtualization driver in response to receiving the first hang interrupt signal (In response to receipt of the virtual interrupt 128, the virtual HBA driver 123 starts a certain interrupt handler (S1402) and reads the status 305 from the response ring buffer, paragraphs [225]-[235]).
It would have been obvious to one of wherein the hypervisor forwards the first hang interrupt signal to a virtualization driver, wherein the handler is executed by a virtualization driver in response to receiving the first hang interrupt signal by Morris into Hakan allow to allows dynamic management of the virtual machines and their connections via the input/output interfaces with the accelerator, because virtual machines can easily be swapped in and out of connection with the accelerator via the input/output interfaces owing to the ease of initialising a new interface.

As to claim 10, Persson teaches a device, comprising:
a processor (graphics processing unit (GPU), a video accelerator or a digital signal processor) configured to execute a plurality of virtual machines (In a ; and
a virtualized accelerated processing device (“APD”) in communication with the processor (The data processing system may also be in communication with a host microprocessor, and/or with a display for displaying images based on the data described above, and/or with a graphics processor for processing the data described above, paragraph [80]) the virtualized APD configured to:
support one or more functions, the functions corresponding to different virtual machines of the plurality of virtual machines executed on the processor (In a virtualised data processing system, including multiple virtual machines, in order to provide hardware access to a virtualization aware device, e.g. an accelerator, a hypervisor is usually used to manage the allocation of a number of input/output interfaces to the virtual machines which require access to the resources of the accelerator, paragraph [2]);
issuing, by a virtualization scheduler of the ADP  (scheduler 3), a first request to stop operation on the ADP a first request to stop operations on the APD (the hypervisor can stop tasks submitted by one operating system currently running on the accelerator, paragraph [116]);
determining, by the virtualization schedule (scheduler 3) , that operations of the APD have not stopped after a timeout period has elapsed since issuing the first request to stop (hypervisor can also issue a "soft stop" command that (potentially) allows running tasks to be completed before the connection between the operating system and the accelerator is disabled… the hypervisor sets a (longer) issue a "hard stop" command that will more quickly stop the tasks currently running on the accelerator, [120]);
responsive to the determining, issuing a first hang interrupt signal to a hypervisor (hypervisor can (issue a command to) pause the communication between one of the operating systems and the accelerator via an input/output interface, paragraph [112]; If the pre-empted task does not complete within the time limit, the hypervisor 20 is arranged to terminate the task and thus the virtual machine connection forcefully”. The “If the pre-empted task does not complete within the time limit, the hypervisor 20 is arranged to terminate the task, paragraphs [183]-[184]; the hypervisor 20 is arranged to "hard" pre-empt the task running on the current connection (step 64, FIG. 6), paragraph [183]; If the pre-empted task does not complete within the time limit, the hypervisor 20 is arranged to terminate the task and thus the virtual machine connection forcefully; new virtual machine allocated to input/output interface), Fig. 6; paragraph [184]).
resetting the APD for the current function (the application 8 may be able to recover from the task being terminated, e.g. if it is possible to rerun the task owing to the lack of side effects of the task (this is often the case for graphics or image processing tasks). In any case, the result is that the input/output interface 16 is available for the different virtual machine 10 to be connected (step 62, FIG. 6), paragraph [184]; applications that are submitting multiple executable in response to the first hang interrupt signal (as has been alluded to, in the set of embodiments in which the hypervisor is able to pre-empt or soft-stop tasks being run by one of the processors on the accelerator, in an embodiment the hypervisor is also arranged to save the state of the input/output interface (to which the operating system was connected) to memory, so that it can be restored and the tasks resumed at a later time… these pieces of information are characteristic of the state of the interface and as such allow the interrupted task to be resumed once the connection between the disconnected operating system and the accelerator has been restored via an input/output interface, paragraph [124]).

Persson does not explicitly teach receiving, from a handler executed by a virtualization driver in response to a notification from the hypervisor an instruction to reset the current function an instruction to reset the current function. However, Hakan  teaches in response to the instruction to reset the current function, resetting, by the APD the current function receiving, from a handler executed by a virtualization driver in response to a notification from the hypervisor (the hypervisor 10 then assigns a particular virtual machine input/output interface (VMIF q) to the VM x (associated with driver) the VM x is started (step 30) and the host processor 13 for the VM x initializes the VMIF, paragraph [124] (step 28, FIG. 2), the VM x is started (step 30) the setting of this bit sends a signal from the accelerator 12 to the respective drivers of these virtual machines 4, 5 indicating that their respective registers 8 are to be read. By reading the bit that has been set in their respective registers 8, the an instruction to reset the current function (processor requesting the initialization writes a set of initialization parameters to the storage area, paragraph [50]); and
In response to the instruction to reset the current function, resetting, by the APD the current function (the initialization process also comprises the step of the processor writing one or more initialization parameters to the storage area. In an embodiment these initialization parameters are determined by the processor requesting the initialization of the input/output interface … In an embodiment the initialization parameters include the type of interface to initialize. This step is carried out following the processor reading the accelerator's capability information from the storage area, and also in response to the second signal being sent from the accelerator to the processor. In an embodiment the initialization parameters that are set are based on the read accelerator capability information. Following this step, the processor sends the accelerator the third signal, to request that the accelerator configures the input/output interface, in an embodiment based on the initialization parameters, paragraph [90]; On receiving the bit "0" signal, the accelerator 12 resets the virtual machine input/output interface to an initial safe state, paragraph [131]).
It would have been obvious to one of ordinary skill in the art at the time invention was made to incorporate the teaching of receiving, from a handler executed by a virtualization driver in response to a notification from the hypervisor an instruction to reset the current function an instruction to reset the current function by MORIKI into Persson and Hakan  allow to allows OSs 

Persson and Hankan do not explicitly teach wherein the hypervisor forwards the first hang interrupt signal to a virtualization driver, wherein the handler is executed by a virtualization driver in response to receiving the first hang interrupt signal. However, Morrrus teaches wherein the hypervisor forwards the first hang interrupt signal to a virtualization driver, wherein the handler is executed by a virtualization driver in response to receiving the first hang interrupt signal (In response to receipt of the virtual interrupt 128, the virtual HBA driver 123 starts a certain interrupt handler (S1402) and reads the status 305 from the response ring buffer, paragraphs [225]-[235]).
It would have been obvious to one of wherein the hypervisor forwards the first hang interrupt signal to a virtualization driver, wherein the handler is executed by a virtualization driver in response to receiving the first hang interrupt signal by Morris into Hakan allow to allows dynamic management of the virtual machines and their connections via the input/output interfaces with the accelerator, because virtual machines can easily be swapped in and out of connection with the accelerator via the input/output interfaces owing to the ease of initialising a new interface.

As to claims 2 and 11, Persson teaches after resetting the APD for the current function, initializing the current function at the direction of the first virtual machine (the initialisation process also comprises the step of the processor writing one or more initialisation parameters to the storage area. In an embodiment these initialisation parameters are determined by the processor requesting the initialisation of the input/output interface … In an embodiment the initialisation parameters include the type of accelerator the third signal, to request that the accelerator configures the input/output interface, in an embodiment based on the initialisation parameters, paragraph [90]).
Claims 3 and 12 are rejected under 35 U.S.C. 103) as being unpatentable over Persson (US 2015/0293776 A1) in view of Hakan (US 2015/0293774 A1) further in view of  MORIKI (US 2014/0359267 A1) further in view of Wang (US 2010/0077394 A1).
As to claims 3 and 12, Persson, Hakan and Moriki do not explicitly teach issuing the first request to stop operations on the APD for the current function is performed in response to determining that a virtualization context switch is to occur. However, Wang teaches issuing the first request to stop operations on the APD for the current function is performed in response to determining that a virtualization context switch is to occur  (the interrupt coalescer 226 is part of the hypervisor 202 and the hypervisor 202 is executed whenever an interrupt is received by the logical processor 212, the interrupt coalescer 226 can use that opportunity to generate virtual interrupts and send them to any partition that needs to have a periodic timer updated. This configuration allows for more efficient use of logical processor cycles because it reduces the number of times that the hypervisor 202 will be executed just to service periodic virtual interrupts. For example, when a logical processor 212 context switches, paragraph [56]).


As to claims 4 and 13, Persson teaches determining that the virtualization context switch is to occur comprises determining that a time-slice assigned to the current function has elapsed (when the timer expires the logical processor coupled to the timer is interrupted and the processor loads an interrupt handler in order to update the operating system clocks, paragraph [56]).

As to claims 8 and 17, Persson teaches responsive to receiving the first hang interrupt signal, issuing, by the hypervisor, a hang notification to the first virtual machine (hypervisor can (issue a command to) pause the communication between one of the operating systems and the accelerator via an input/output interface, paragraph [112]; If the pre-empted task does not complete within the time limit, the hypervisor 20 is arranged to terminate the task and thus the virtual machine connection forcefully”. The “If the pre-empted task does not complete within the time limit, the hypervisor 20 is arranged to terminate the task, paragraphs [183]-[184]; the hypervisor 20 is arranged to "hard" pre-empt the task running on the current connection (step 64, FIG. 6), paragraph [183]; If the pre-empted task does not complete within the time limit, the hypervisor 20 is arranged to terminate the task and thus the virtual machine connection forcefully; new virtual machine allocated to input/output interface), Fig. 6; paragraph [184])

As to claims 9 and 18, Persson teaches stopping issuing commands to the APD, by the first virtual machine, responsive to receiving the hang notification (The “If the pre-empted task does not complete within the time limit, the hypervisor 20 is arranged to terminate the task, paragraphs [183]-[184]).

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Persson (2015/0293776 A1) in view of Wang (US 2010/0077394) further in view of further in view of  MORIKI (US 2014/0359267 A1) further in view of Franck (US 2008/0162980 A1).
As to claims 5 and 14, Persson, Wang and MORIKI do not teach the first request to stop operations on the APD for the current function comprises a request to complete work for the current function and to idle processing elements of the APD after the work is completed. However, Franck teaches  first request to stop operations on the APD for the current function comprises a request to complete work for the current function and to idle processing elements of the APD after the work is completed (In prepare for idle mode entry state 210, target module 140 completes internal operations 211 necessary to enter idle mode. For example, target module 140 may finish any internal processing necessary for completion before entry into idle mode, or target module 140 may prepare for low power or altered clock operation, paragraph [43]).
It would have been obvious to one of ordinary skill in the art at the time invention was made to incorporate the teaching of issuing the first request to stop operations on the APD for 

As to claims 6 and 15, Franck teaches resetting the APD for the current function comprises: placing the virtual function into a state in which the virtual function is ready to be initialized (the application 8 may be able to recover from the task being terminated, e.g. if it is possible to rerun the task owing to the lack of side effects of the task (this is often the case for graphics or image processing tasks). In any case, the result is that the input/output interface 16 is available for the different virtual machine 10 to be connected (step 62, FIG. 6), paragraph [184]; On receiving the bit "0" signal, the accelerator 2 resets the hypervisor interface 4 to an initial safe state, if necessary first cancelling any ongoing tasks related to the hypervisor interface 4, e.g. aborting any previous operation related to the hypervisor interface 4 being initialized (step 142, FIGS. 3 and 4), paragraph [157]).

As to claims 7 and 16, Franck teaches resetting the APD for the current function further comprises:
forcing operations for the current function on the APD to stop, and clearing state for the current function (the hypervisor 20 is arranged to "hard" pre-empt the task running on the current connection (step 64, FIG. 6), paragraph [183]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
-